 GENERAL ELECTRIC COMPANYGeneral Electric CompanyandInternational UnionofElectricalRadio andMachineWorkers,AFL-CIO-CLC. Case 10-CA-7668June 30, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH, AND BROWNOn October 16, 1969, Trial Examiner George J.Bott issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the alleged unfair labor practices andrecommending that the complaint be dismissed initsentirety, as set forth in the attached Trial Ex-aminer's Decision Thereafter, the General Counseland Charging Party filed exceptions to the Trial Ex-aminer's Decision and briefs in support thereof; theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only to the extent con-sistent herewith.For the reasons hereinafter set forth, we find,contrary to the Trial Examiner, that the Respon-dent violated Section 8(a)(5) and (1) of the Act bydenying the request of the Union that the Respon-dent supply it with correlated wage informationwhich the Respondent had obtained as a result ofan area wage survey it conducted in 1968.The Trial Examiner found, and the recordreveals, that the Union, Local 191 and its affiliateInternationalUnionofElectricalRadioandMachineWorkers,AFL-CIO-CLC, has rep-resented the Respondent's production and main-tenance employees at the Rome plant since 1954.The Union and the Respondent are parties to a col-lective-bargaiing agreement which provides that'Under art X11 (Grievance Procedure) of the collective-bargainingagreement, the Union may file grievances for individuals or groups andwhen the grievances are exhausted the employees have the right to strike'We find no merit in the Respondent's contention that it had no obliga-tion to bargain over wages because the grievances had been exhaustedEven assuming,arguendo,that exhaustion of the grievance procedurecreated an impasse, the Respondent's participation in further meetingswith the Union and its offer to conduct a wage survey "to bring the strikes407wage rates for individuals or groups are subject tolocalnegotiations.The Union filed grievances'requesting wage rate increases which were deniedbytheRespondent.ThereaftertheUnionproceeded to conduct a series of strikes beginningin January and ending in May 1968 over thesegrievances. In mid-May, the Respondent offered totake a wage survey in order to bring an end to thestrikes. In the past the Respondent had made areawage surveys and adjusted rates at the plant as aresult of these surveys. After an exchange of lettersand several meetings, the Respondent advised theUnion that a survey would be conducted in ac-cordance with its usual practice and that it wouldnot divulge information given to it in confidence;the Union agreed to halt the strikes temporarily.The Respondent, on November 22, 1968, presentedthe Union with the survey results in the form of alistof the companies surveyed; a graph on whichwere listed 20 job classifications with the highestand lowest rate paid for each classification by thecompanies surveyed, the community average foreach classification, and the Respondent's pay ratefor each classification. The Respondent also ad-vised the Union that the survey revealed that theemployees were properly paid. The Union chal-lenged the accuracy of the figures at this meetingand, at this time and subsequently, requested theRespondent to correlate this information by tyingeach job classification and rate to a specific com-pany surveyed The Respondent refused on theground that the information had been given by thecompanies surveyed in confidence.The Trial Examiner found, and we agree, that thecorrelated information requested was relevant andnecessary to the Union in order that it might bar-gain intelligently concerning wages, as the Respon-dent has relied on such surveys in the past in adjust-ing its wage rates, and relied on this one in refusingto do so,2 the Union needed the information tocheck the accuracy of the survey, and never clearlyand unequivocally waived its right thereto; and it iswell established that a request for relevant andnecessary information cannot be denied on theground that it is confidential.However, we do not agree with the Trial Ex-aminer's ultimate conclusion that the informationrequested in this case need not be produced.' Suchinformation is not exempted merely because it wasto an end" effectively broke the impasse and reimposed upon the Respon-dent the duty of fulfilling its obligation to bargain about wages Cf KohlerCo , 128 NLRB 1062, 1078, enfd in pertinent part 300 F 2d 699(C A D C), cert denied370 U S 911, Langlade Veneer Producers Corpora-tion, 118 NLRB 985,988' It should be noted that the Trial Examiner also concluded that if in thefuture the Union asks for correlated data, the Respondent may not concealthe information on the basis of confidentiality184 NLRB No. 45 408DECISIONSOF NATIONALLABOR RELATIONS BOARDobtained from other employers in confidence. Onthe contrary, the Board has recently adopted, withapparent court approval, a Trial Examiner's state-ment in a prior case involving another plant of thissameemployer, to the effect that,Should such correlated [area wage survey] in-formation be necessary for the intelligentprocessing of grievances by the Union, theCompany would not be warranted in withhold-ing it from the Union because it may have beengiven such information on the understandingthat it would not be disclosed.'The additional, correlated information was notshown to be necessary in the prior case. In the in-stant case, however, the requested additional infor-mation was shown to be necessary in order tocheck the accuracy of the graph, as the Trial Ex-aminer found, as well as to evaluate its representa-tive nature and its statistical significance. Thus, theUnion alleged discrepancies in the graph becausethe Union had surveyed several of the job classifi-cations at several of the plants listed and had foundthat rates higher than those given in the graph. Inaddition, the lowest rate given on the graph forClass A (highest rated) Machinist-Maintenance waslower than the lowest rate given for Class B (lowerrated)Machinist-Maintenance.Moreover, it wasimpossible for the Union to determine from the in-formation provided whether the rates for each clas-sification listed on the graph were based on figuresobtained from all I], or only some, of the plantssurveyed;orwhether the figures representedstraight averages of all the high and low rates ob-tained, or were weighed according to number ofemployees in the classification or in some othermanner. In these circumstances, we see no legalrelevance to the Trial Examiner's statement imply-ing that production of the requested informationmight prejudice rights of the employers surveyed.Nor do we agree that the issue is moot because thedata may be out of date. To so hold would be topermit the Respondent to benefit from the length oftime it took to litigate its own unfair labor prac-tices, contrary toN L.R.B. v. Gissel Packing Com-pany, Inc.,5and cases cited therein.Accordingly, we find that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by refus-ing to furnish the area wage survey informationrequested by the Union showing the specific wagerates and job classifications correlated with thespecific company surveyed, and we shall order theRespondent to furnish that information.CONCLUSIONS OF LAW1.By refusing the Union's request for correlatedinformation concerning its area wage survey, theRespondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.2.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent, General Elec-tricCompany, has engaged in violations of Section8(a)(5) and (I) of the Act, we shall order it tocease and desist from such unfair labor practicesand to take certain affirmative action necessary toremove the effects of the unfair labor practices andto effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, General Electric Company, Rome, Georgia,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Interna-tional Union of Electrical Radio and Machine Work-ers,AFL-CIO-CLC, and its Local 191, as thestatutory bargaining representative of the produc-tion and maintenance employees at its plant atRome, Georgia, by refusing to furnish the UnionwithcorrelatedinformationconcerningtheRespondent's area wage surveys.(b) In any like or related manner interferingwith the efforts of the Union to bargain collectivelywith it on behalf of the production and main-tenance employees at the Rome, Georgia, plant.2.Take the following affirmative action necessa-ry to effectuate the policies of the Act(a)Upon request furnish to the Union corre-lated information concerning the Respondent's areawage surveys and other information necessary toenable the Union to bargain intelligently on rates ofpay at the Rome, Georgia, plant.(b) Post at its office and plant at Rome, Georgia,copies'of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the Re-gionalDirector for Region 10, after being duly'General Electric Company(Hickory, N C ), 173 NLRB 164, 170, fn 14,enfd 414 F 2d 918 (C A 4)'395US 575" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board" shall be changed to read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board " GENERAL ELECTRIC COMPANYsigned by Respondent's authorized representative,TRIAL EXAMINER'S DECISIONshall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to its employeesare customarily posted. Reasonable steps shall betaken by it to insure that said notices are not al-tered, defaced, or covered by any other material(c)Notify the Regional Director for Region 10,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewithAPPENDIXNOTICETO EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentAfter a Trial in which both sides had the oppor-tunity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice and we in-tend to carry out the Order of the Board,and abideby the following:WE WILL NOT refuse to bargain collectivelywith International Union of Electrical Radioand Machine Workers,AFL-CIO-CLC, and itsLocal 191, by refusing to furnish the Unionwith correlated information concerning ourwage surveys.GENERAL ELECTRICCOMPANY(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Peachtree Building, 730 PeachtreeStreet,N. E., Atlanta, Georgia 30308, Telephone404-526-5760.STATEMENT OF THE CASE409GEORGE J. BOTT, Trial Examiner: Upon a chargeof unfair labor practices filed by InternationalUnion of Electrical Radio and Machine Workers,AFL-CIO-CLC, herein called the Union, onFebruary 20, 1969, against General Electric Com-pany, herein called Company or Respondent, theGeneral Counsel of the National Labor RelationsBoard issued a complaint and notice of hearing onJuly 22, 1969, in which he alleged that Respondenthad engaged in violations of Section 8(a)(1) and(5)of the National Labor Relations Act, asamended, herein called the Act. Respondent filedan answer denying the commission of any unfairlabor practices and a hearing was held before me inAtlanta, Georgia, on August 19, at which all partieswere represented. Subsequent to the hearing, allparties filed briefs which I have carefully con-sidered.Upon the basis of the whole record and my ob-servation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTION OF THE BOARDRespondentis a New Yorkcorporation maintain-ing a plant and place of business at Rome, Georgia,where it is engagedin the manufacture and sale ofmedium transformersandrelatedelectricalproducts.During the year prior to the issuance ofthecomplaint,Respondent sold and shippedfinished products valued in excess of $50,000 fromitsplant at Rome, Georgia,directlyto customerslocated outside the State of Georgia.Respondentis an employer engaged in commercewithin the meaning of Section 2(6) and(7) of theAct.H.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaning of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESA. TheBasic FactsThe only issue in this case is whether Respondentviolated the Act when it refused to supply theUnion with correlated wage information it had ob-tained as a result of an area wage survey it con-ducted in 1968.1'The complaint as issued also contained an allegation that Respondentrefused to supply the Union with average earning rates of each incentive-paid employee in the unit, but this issue was adjusted before the hearingand the allegation withdrawn at the hearing The complaint as it nowstands alleges the unfair labor practice to be Respondent's refusal to supplythe collective-bargaining agent the"results of an area wage survey con-ducted by Respondent with the names of all companies surveyed and witheach wage rate and job classification identified with the particular com-pany from which the information was obtained " 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's employees at the Rome plant arerepresented by Local 191 of the Union and havebeen since 1954.2 The Union and Respondent areparties to a collective-bargaining agreement cover-ingmany plants, including the Rome plant. Thelatest contract was negotiated in 1966 and expiresinOctober 1969.What is particularly significantabout the agreement for the purposes of this case isthat it leaves open for local negotiations the wagerates for individuals or groups.'Respondent uses area or community wage sur-veys to assist it in determining what wage rates itshould pay to preserve its competitive position withother employers. Alvin Worthington, president ofLocal 191, testified without contradiction, based onhis conversations with Respondent's representativesduringnegotiationfor local rates, that whenRespondent moves into an area it establishes wagerates based in part at least on the results of an areasurvey.Thereafter, as time goes by, Respondentmakes frequent surveys and adjusts its own ratesdepending upon the results of the surveys. Respon-dent's policy was explained toWorthington asneither paying the highest nor lowest rate in thecommunity, but as attempting to maintain a levelwhich will preserve its position in competition withother employers for employees. In addition toWorthington's testimony, the Company in this casetold the Union that the results of the 1968 surveyinvolved here did not support the Union's claimthat a wage increase was in order, and it also ad-vised the Union in a letter of January 15, 1969, thatif it revealed to the Union what other companieswere paying their employees it might make it "im-possible to obtain the best measurements of thewages of our employees against the Rome commu-nity and then to make appropriate pay changes."Moreover, John Koetzle, Respondent's manager ofunion relations at the Rome plant, conceded thatRespondent had raised wages at the Rome plant inthe past as a result of a survey of community rates.4In the summer of 1968 the Company conductedan area wage survey in an effort to eliminate cer-tain work stoppages that were being repeated everyweekend. The strikes, which lasted I day, began inJanuary 1968 and continued into the end of May.They apparently had their roots in wage dissatisfac-tion and wage grievances filed by the local Union.5Since part of Respondent's defense for its ad-mitted refusal to provide the Union with the namesof the companies surveyed tied to the particular joband rate examined is that the survey was conductedpursuant to a specific agreement between theparties which excuses its limited production, it isnecessary to set forth at some length the circum-stances surrounding the alleged agreement. Koetzletestified that in order to stop the recurrent strikesthe Respondent made the Union "an offer to take awage survey among other things, to try to bring thestrikes to an end." A letter dated May 28, 1968,was dispatched to the Union containing an offer toconduct a survey. In referring to the survey theletter stated that the Respondent would have no ob-jection to conducting an additioanal survey in thenear future "in accordance with our usual prac-tice." Koetzle explained what the Company's usualpractice had been in the past. It appears thatmanagement decides what jobs it wants to surveyand selects companies in the Rome area with whichit is in competition for employees for examination.A wage analyst visits the competitor's plant anddiscusses jobs with the person in the plant in chargeof the matter. If in their opinion the particular jobsanalyzed match in job content, the rate paid by thecompetitor is used in making a comparison of rates.According to Koetzle, Respondent in the past neverdiscussed the results of area wage surveys with theUnion in as much detail as it did the one inquestion here. Previously it had been the practiceto give the Union percentages and averages ratherthan details, and Respondent never revealed thenames of companies surveyed It was Koetzle'sopinion that, by June 19, 1968, the Union hadagreed to call off its strikes temporarily so thatRespondent could make its wage survey Accordingto him, although during certain grievance meetingsdescribed below the Union asked him what jobswould be surveyed, there was no agreement onwhat jobs were to be surveyed or what companieswould be included. The only understanding that hehad, he said, was that the survey would be con-ducted in accordance with the Company's usualpractice, which it was.Koetzle's opinion about an understanding whichlaid the ground rules for the survey was based onthe strikes, the Company's letter to the Union ofMay 28 suggesting a survey, the cessation of theweekly strikes, and certain statements and occur-rences at grievance meetings during June and July.He testified that he called a meeting with the Unionon June 4 to discuss the most recent strikes and theCompany's offer to conduct a survey to help endstoppages.During this meeting he also told theUnion that Respondent was going to have to cancelitsusual vacation shutdown in July because thestrikes had caused "urgent customer problems." Atthe end of the meeting, the Union advised him thatitwould consider the Respondent's proposal.IAccording to Respondent's brief the plant has been in operation since1953'Art VISec 1 provides that Any question which affects hourly rates,piecework rates,or salary rates of individuals or groups shall be subject tonegotiation between the Local and local management' InGeneral Electrical Company,173 NLRB 164, the Trial Examinerfound that the company uses information gathered in these surveys in partto set its hourly ratesSThese grievances are described by the parties as "exhausted," that is,they have gone through the third step of the grievance procedure in thelabor agreement and the company had no obligation under the contract todiscuss them further GENERAL ELECTRIC COMPANYKoetzle met with the Union again on June 11. Atthismeeting the cancellation of the vacation shut-down was again discussed. A survey was also men-tioned and Koetzel urged the Union to agree tohave the Company take one. He said that duringthe discussion Worthington asked if Respondent in-tended to include Lockheed, General Motors, andRepublic in its canvass, but he replied that Respon-dent was not in competition with those employersfor employees. Koetzle also advised Worthingtonthat if the survey were made he would discuss theresult of it "in detail," but he would not be able to"divulge the information given ... in confidence bythe other companies included in the survey ....byHe said Worthington made no response to this ob-servation.At a meeting on June 13, a survey was mentionedagain, but the meeting of June 17 was more signifi-cant. At the latter meeting, Worthington told Koet-zle that the Union's executive board had recom-mended to the membership a temporary halt tostrikes so that the Company could conduct a wagesurvey, and this recommendation had been ac-cepted. Koetzle said, however, that the Companywanted more assurances from the Union that therewould be an uninterrupted period of production be-fore it reinstated the normal vacation shutdownwhich the Union was interested in securing.The Union and the Company met again on June18. Koetzle said the parties discussed the vacationshutdown grievance again and he tried to get abetter guarantee from the Union than it had givenup to that time that the strikes were over, but hesaid the "meeting wound up with no additional as-surances from the union."Itwas at the June 19 meeting that Koetzlethought an agreement was reached. He testifiedthat "it was at this particular meeting that I felt wehad an agreement on the bringing the strikes to aclose temporarily.We did not get any further as-surances from the union, but we were willing at thispoint to go ahead and reinstate the vacation shut-down and proceed with the wage survey." Respon-dent did, as it had agreed, reinstitute the vacationshutdown which the Union was grieving about.Koetzle conceded that before June 15 there was noagreement about ending the strikes which had beenoccurring regularly, although they appeared to havestopped, and he agreed there never was any as-surance given by the Union that the strikes hadended permanently. The Union told him, he said,that the executive board could call a strike at anytime.He wanted the Union to agree that therewould be a membership vote on a strike before itwas called, but he said that he did not get this as-surance on June 19.Respondent proceeded to conduct an area wagesurvey as it had in the past and there was occa-"NLRB v Truitt Mfg Co,351 U S 149,N L R B v Whitin MachineWorks,217 F 2d 593 (C A4), N L R B v FW WoolworthCo ,352 U S938,N LR B vYawman&ErbeManufacturingCo,187 F 2d 947 (C A411sional reference to it by the parties before theresults were revealed in November 1968. On July23, for example, Worthington asked Koetzle if theUnion could have the names of the companies in-cluded in the survey. Koetzle told him he wouldlook into the question.On November 22, 1968, Respondent presentedthe Union with information it had obtained in itssurvey. The data was in written form and one docu-ment contained an employee residence analysis.The more important information, however, relatedto the names of the companies surveyed and ratespaid. In this area Respondent gave the Union a listof the companies surveyed and a chart showing thejobs surveyed with the highest and lowest ratesfound in each classification examined. The chartalso showed the community average rate in eachclassification and Respondent's average. The chartsdid not link or tie the rate and job classification to aparticular company.When the information waspresented, Koetzle stated that the survey showedthat Union represented "employees were properlycompensated for their efforts."Koetzle said a variety of questions were askedabout the survey during the November 22 meeting,and he conceded that at one point Worthington in-dicated that the survey did not appear accuratebecause it did not agree with certain informationthe Union had. Koetzle insisted that the survey wasthorough and complete. Near the end of the meet-ing,Worthington asked that the charts be brokendown to show the name of the particular companysurveyed tied to the job and the rate, but Respon-dent took the position that since the companies in-volved had asked that their replies remain con-fidential such information was not available.In a letter of December 9, 1968, the Union askedthat the Company correlate the information ob-tained in the survey by listing each job and ratewith plan identification and supply it to the Union.The Respondent replied in a letter of January 15,1969, refusing to give the requested informationbecause it had been given to it "in confidence bythe participating area employers."B. Analysis, Additional Findings, and ConclusionsThat a variety of wage data or other economic orfinancial information relating to wages must befurished by an employer to a union representing itsemployees in order to make collective bargainingeffective is well established'' It is also clear that arequest for wage data is a presumptively lawfulrequest and the Union need not show the preciserelevancy of the requested information to particular2), N L RB v NorthwesternPublishing Company,343 F 2d 521 (C A 7),N L R B v Western Wirebound Box Co, 356 F 2d 88 (C A 9) 412DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining issues under consideration unless effec-tive employer rebuttal comes forth' There also canbe no question, as both General Counsel and theUnion contend, that the argument that the informa-tion is "private" or "personal" and "confidential"cannot serve as a shield to protect the Employerfrom the consequences of its refusal to divulge thisrelevant data." But it is not as clear as the Unionand the General Counsel say it is that these well-known principles apply without qualification towage or other information not generated by theEmployer's own operations but which he has ob-tained from other employers on the pledge that itwillbe held in strict confidence. TheTimkenRolling Bearing Companycase,9 for example, in-volved rates of the employer's own employees.In-galls Shipbuilding Corporation,10 in which the Boardstated that "confidentiality is not a defense to anobligation to furnish relevant wage data," also in-volved rate standards and other data whichoriginated in the employer's own operations, and inCurtiss-Wright,"where the court required theproductionofnonunitdata,the informationnevertheless had originated with the particular em-ployer and had not been obtained from others.It is true that in two fairly recent cases Boarddecisions requiring the production of data obtainedfrom area wage surveys have been sustained in thecourts 12 If this case involved only a bare refusal tosupply similar data in correlated form with noclaimed justification and arose in a context likethose cases, then those cases might control theresult here, but because of certain differences inthe cited cases and because of the somewhatunique circumstances in which Respondent's failureto supply the Union with all it asked for arose, Ifind, without reference to any survey Respondenthas taken since 1968 or will take hereafter, that itneed not identify the specific rate paid by anyidentifiable company.The area wage surveyissueinGeneral Electric,Battery Products Capacitor,arose in a context of ex-tensive unfair labor practices, and the subject of thesurvey itself was tightly interwoven with the com-pany's general refusal to bargain in good faith onwages.Unlike this case, the employer gave theunion no information obtained as a result of thesurvey,although it heavily relied on it anddisparaged the results of the union's survey in ad-dition, no claim of "confidentiality" was made inthat case at all. InGeneral Electric(Hickory, N.C.),the company again refused to give the union any ofthe data obtained in an earlier survey, but promisedto give the union information obtained from a newsurvey. It also appears that at one point during thediscussion of the union's grievances and requestsfor information, the company offered to show theunion the names of the companies surveyed and thejobs reviewed, but not to identify the company withthe job. The union apparently indicated that itmight accept such offer without identification if itgave the union the information it needed, but ap-parently this concession became moot when thecompany took the position that it would make anew survey and give the union information fromthat. How detailed the company proposed to makethe information it would give the union in the newsurvey is not absolutely clear, but apparently "con-fidentiality" was raised as a defense in the casebecause the Trial Examiner stated in a footnotethat the company would not be warranted in notcorrelating a job to a particular company andwithholding it from the union became the companygot such information on the understanding that itwould not be disclosed.13 The Trial Examiner didnot, however, recommend that the company corre-latea job to a particular company because hethought that the record did not contain enough in-formation to make a determination whether supply-ing only the names of the companies and the jobclassification surveyed would satisfy the company'sstatutory obligation.He added, however, that ifsuch correlated information became necessary forintelligent processing of grievances, the companywould have to produce it. The Board adopted thispart of the Trial Examiner's findings without addi-tional comment.WhenGeneral Electric Company(Hickory, N.C.),was enforced in the court of appeals, the courtstated that General Electric had to disclose proof ofthe accuracy of the position it had taken in bargain-ingwith the union and "that proof was not dis-closed when General Electric declined to disclosethe identity of the employer in regard to each jobconsidered" in the survey. This, of course, was notwhat the Board had ordered the company to do,and, on August 28, 1969, on request for clarifica-tion, the court amended that portion of its decisiontoread,"thatproofwas not disclosed whenGeneral Electric declined to furnish the union withthe names and jobs of area companies it had sur-veyed." In a footnote, the court added that theBoard did not require correlation in the case andthat the court did not intend to go beyond the in-'Boston Herald-Traveler Corporation,110 NLRB 2097, enfd 223 F 2d58 (C AI ),Curtiss-Wright Corporation,WrightAeronautical Division, 145NLRB152, enfd 347 F 2d 61 (C A 3)"Boston-Herald Traveler Corporation,Curtiss-Wright Corporation, supraat 69v 138 NLRB 15,enfd 325 F2d 746 (C A 6)10143 NLRB 712, 717" Supra,fn7N L R B v Frontier Homes Corp, 371 F 2d 947 (C A 8),cited by the Union,involved the employer's own price lists" General Electric Company, Battery Products Capacitor Department,163NLRB 198, enfd400 F 2d 713 (C A 5), GeneralElectricCompany(Hickory, N C ), 173 NLRB 164,enfd414 F 2d 918 (C A 4) InMcCul-loch Corporation,132 NLRB201, 207, however, the Board also adoptedwithout discussion the Trial Examiner's finding that the employer's refusalto identify the companies who paid identified wages and participated in anarea survey was not a refusal to bargain because the Examiner credited theemployer'sstatement that such identification"would have involved abreach ofconfidence "ii 173 NLRB164, 170, in 14 GENERAL ELECTRIC COMPANY413formation required to be furnished by the Trial Ex-aminer and the Board in granting enforcement."What I have observed about the cases justdiscussed on which General Counsel and the Unionrely makes me wary of disposing of this case on thebasis of the easy assumption that "confidentiality"isnever a consideration to be weighed in balancinga union's need to be informed so that it can bargainintelligently against an employer's need to keep hissources of information open and accurate. Con-ceivably there might be overriding considerations ina particular case which could tip the evaluation ofan employer's good faith in the direction of protect-ing his position if the risk or hurt to the Union isslight.Although I disagree with Respondent's sug-gestions that the information sought here is noteven relevant and in any event not needed,15 I thinkthis is-a case where the whole context supports theconclusion that the Union has been given all that itis equitably entitled to and all that it needs from apractical point of view in the circumstances of thiscase.Respondent has conducted area wage surveyssince1954 and the Union has never asked for norhas Respondent supplied correlated wage informa-tion or as much information as it gave the Union inNovember 1968. In Respondent's letter to theUnion, sent in an effort to bring the series of 1-daywork stoppages to an end, the Respondent, afternoting that it had been its practice to periodicallysurvey other manufacturers to determine communi-ty wage patterns and that the last survey had beenconducted in the previous year, offered to conductan additional survey "in accordance with our usualpractice."In meetings with the Union during May and June,the Respondent again suggested the wage survey asa solution for the strikes and the wage problem, andduring at least one meeting the Union said it wouldconsider the Company's proposal. The strikesceased, and while it is true that they stopped beforethe Company felt it had an agreement that theywould temporarily stop while the wage surveywould be conducted and that the restoration of thevacation shutdown may have been related to thedisappearance of the stoppages, the president of theLocal told Respondent that the executive board ofLocal 191 had recommended to the membershipthat there be 'a temporary halt to the strikes whiletheCompany conducted a survey. Worthingtonalso testified that the Union "indicated" to theCompany that the strikes would stop temporarily togive the Company an opportunity to take the sur-vey, and he said he understood that it would be per-formed according to the Company's usual practice.During other meetings with the Union duringJune and July the subject of the survey was raised.Although the Union asked questions about whatcompanies would be included in the survey, it neverput a condition on the Company's proposal by in-sisting that certain companies or jobs be checked,and the Union made no response to Koetzle's state-ment that although he would discuss the results ofthe survey with the Union in detail, he would not beable to divulge information given in confidence bycompanies surveyed.At one meeting in July,Worthington asked if the Union could have thenames of the companies to be included in the wageanalysis, and when Koetzle said he would look intoitand let him know, Worthington did not press thematter.The Union raised the question of correlated in-formation for the first time at the November 22meeting when Respondent presented its charts andthe names of the companies included in the survey.Respondent claimed that the requested informationwas confidential, but the Union did not then claimthat it understood that it was to be given anythingmore than it got. On December 9, 1968, the Unionwrote the Company and made certain complaintsabout the nature and content of the survey andRespondent's delay in completing it, but it raisedno issue about Respondent denying it anything inviolation of any understanding it had about how theresults of the survey were to be presented to it.Based on the context in which the survey wassuggested and taken, Respondent argues that therewas a firm agreement to take a survey in a particu-larmanner. In effect, Respondent is arguing thatthe Union waived whatever statutory rights it hadto the information requested. I find it unnecessaryto decide whether there was a "waiver" or a "strikesettlement" witha "quid pro quo."Waivers of statu-tory rights must be in clear and unmistakable lan-guage and there was no clear and unequivocableagreement that the strikes would end if manage-ment would take a survey and announce the resultsin any specific form But this does not prevent theBoard in reviewing a labor relations matter fromtailoring its remedy to the situation in the light offairness, equity, and the basic rights of all parties,including third party employers who have not beenheard.My view of the whole situation out of which thisissuearose is that the Union was aware thatRespondent historicallymade surveys which af-" Westinghouse Electric Supply Company,96 NLRB 407, is a fourth casein which the production of the results of area wage surveys was consideredIt appeared that there the union asked for substantiation of the company'sclaim that the area wage survey indicated that its rates were higher thancompetitorsAt that point,theBoard noted, "the Respondent hadcompleted its survey and had prepared mimeographed copies of a charttabulating the results of this surveywithout identifyingany of the employersinvolved Such a chart could have been shown to the Union without dis-closing confidential data" (Emphasis supplied ) The Board found aviolation in refusing to show the Unionthatchart" Regarding relevancy,as found in more detail in the body,Respondenthas raised rates at this plant as a result of a survey and the results of surveysare considered generally in fixing rates As far as need is concerned, it isgenerally unnecessary to show a specific need for wage information,and, inany case,Worthington testified without contradiction that the informationwas needed to check the accuracy of the Company's charts 414DECISIONSOF NATIONALLABOR RELATIONS BOARDfected the Respondent's position at the bargainingtable on the extremely important subject of wagesand disclosed the results of the surveys in arestricted form which,prior to November 1968, didnot even reveal the names of the employers in-volved in the studies The Union made no protestsof any kind about the Company's method,which itknew it would again utilize,and placed no condi-tions on it,although it had many opportunities todo so before the study was completed and an-nounced almost 6 months after the Union was ad-vised how the Company was going to proceed.Moreover,the proposed survey was definitely con-nected or related to the serious labor problemwhich appeared to exist,and if there was no legalagreement to take a survey as a consideration forstopping the strikes, even the inexperienced ob-server of the labor-management scene would havebeen justified in assuming that the two were closelyrelated.By the time the survey was completed Respon-dent had assured the participants in it that the in-formation obtained from them would remain con-fidential,and so the rights of those third partieswere now involved.Inmy opinion,the equitablething is not to risk jeopardizing the rights of others,or to ignore Respondent's commitments to its com-petitors,or the Union'ssilenceand apparentacquiescence, but to permit,in respect to this par-ticularsurveyonly,thatRespondent not berequired to tie the names of the employers involvedto the rate and classification observed. In doingthis, I see no great injury, hardship,or even sub-stantial inconvenience to the Union.First,theUnion has the names of the companies surveyedand there are only 1 1 of them,and so it would seemthat with this information,a list of all the jobs sur-veyed and all the rates discovered,and the Union'sown ingenuity,itwill not be greatly handicapped inbargaining.Second,the ruling here is not that thisinformation is confidential as such,but that it neednot be produced in the circumstances of this case.The data obtained in the survey is now over a yearold and it is dated If management wishes to con-tinue making wage surveys,and if in the future theUnion asks for correlation,Respondent cannotcomplain that it did not know that the results of itssurveys, which it uses in part at least to fix rates andwhich it frequently uses to support its bargainingposition,cannot be concealed on the basis of con-fidentiality.Upon the basis of the foregoing findings of factand upon the entire record in the case,Imake thefollowing:CONCLUSION OF LAWRespondent did not violate Section 8(a)(1) and(5) of the Act by refusing to supply the Union withcorrelated wage information in the circumstancesof this case.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusion of law, and upon the entire recordin the case, I recommend that the complaint bedismissed in its entirety.